DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biskop et al. (US 2019/0353925) hereinafter Biskop in view of Van De Vrie et al. (US 2016/0003977) hereinafter Van De Vrie.
Regarding claim 1, Biskop teaches:
A method for manufacturing an aspherical optical member (Fig 1) comprising:
a spherical optical member forming operation in which a discharge nozzle of an optical member manufacturing apparatus discharges an optical composition on a substrate to form a spherical optical member (Fig 1: first section 2; [0014, 0082]);
a spherical optical member curing operation which cures the spherical optical member formed on the substrate in the spherical optical member forming operation ([0086]);
an aspherical optical member forming operation in which the discharge nozzle of the optical member manufacturing apparatus further discharges and stacks the optical composition on the spherical optical member to form an aspherical optical member having an aspherical refracting surface (Fig 1: kink 4; [0095-0097]); and
an aspherical optical member curing operation which cures and manufactures the aspherical optical member formed in the aspherical optical member forming operation ([0086]).
Biskop does not teach where the discharge nozzle of the optical member manufacturing apparatus further discharges and stacks the optical composition on the spherical optical member cured in the spherical optical member curing operation.
However, Biskop teaches that the first section (spherical) can be deposited before the second (aspherical) section ([0082]).  Furthermore, Biskop inherently requires that the spherical optical member forming step occurs before the spherical optical member curing step and the aspherical optical member forming step occurs before the aspherical optical member curing step.
Otherwise, Biskop is silent as to the specific order of the spherical optical member forming step, the aspherical optical member forming step, the spherical optical member curing step, and the aspherical optical member forming step.
Therefore, there is a limited number of options for ordering the steps as taught by Biskop.
Furthermore, it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See MPEP 2144.04(IV)(C).
It would be obvious to one of ordinary skill in the art to choose to order the steps as taught by Biskop so that the aspherical optical member forming step occurs after the spherical optical member curing step.
Biskop does not teach a thermal curing unit.
In the same field of endeavor regarding optical element, Van De Vrie teaches using infrared radiation from a printhead light source in order to heat and cure droplets as an alternative to UV curing ([0009, 0022]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method as taught by Biskop to use IR light sources as taught by Van De Vrie in order to heat and cure droplets as an alternative to UV curing.
Regarding claim 2, Biskop in view of Van de Vrie teaches the method of claim 1.
Biskop further teaches a discharge condition setting operation in which a discharge condition is set through an input portion of the optical member manufacturing apparatus [0078].
Regarding claim 3, Biskop in view of Van de Vrie teaches the method of claim 2.
Biskop further teaches in the discharge condition setting operation, at least one of a discharge pressure of the discharge nozzle, a height of the discharge nozzle, and a movement speed of the discharge nozzle is set as the discharge condition ([0078]; the printer deposits droplets, i.e., controls the pressure, of the nozzles based on the printing data).
Regarding claim 5, Biskop in view of Van de Vrie teaches the method of claim 1.
Biskop further teaches in the spherical optical member curing operation, the spherical optical member is partially cured ([0092]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biskop in view of Van De Vrie as applied to claim 3 above, and further in view of Goss et al. (US 9937663) hereinafter Goss.
Regarding claim 4, Biskop in view of Van de Vrie teaches the method of claim 3.
Biskop further teaches in the spherical optical member operation or the aspherical optical member operation, a controller of the optical member manufacturing apparatus controls the discharge pressure of the discharge nozzle ([0078]; the printer deposits droplets, i.e., controls the pressure, of the nozzles based on the printing data).
Biskop in view of Van de Vrie does not teach a controller of the optical member manufacturing apparatus controls the height of the discharge nozzle, and the movement speed of the discharge nozzle according to the discharge condition set in the discharge condition setting operation.
In the same field of endeavor regarding  fabrication of a 3D object, Goss teaches a controller that controls the speed, pressure, and height of a nozzle based on feedback provided to the controller for the motivation of adaptively controlling the printing operation (Col 5, ln 29-52).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the controller as taught by Biskop in view of Van De Vrie to control the speed, pressure, and height of the nozzle as taught by Goss in order to adaptively control the printing operation.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biskop in view of Van De Vrie as applied to claim 1 above, and further in view of Kindt-Larsen et al. (US 2020/0079006) hereinafter Kindt-Larsen.
Regarding claim 6, Biskop in view of Van de Vrie teaches the method of claim 1.
Biskop in view of Van de Vrie does not teach a substrate arranging operation in which the substrate is disposed on a worktable of the optical member manufacturing apparatus.
In the same field off endeavor regarding optical elements, Kindt-Larsen teaches placing a substrate upon which an optical element is formed on an actuation structure in order to allow relative movement between the substrate and printhead (Fig 2: substrate 104, actuation structure 113; [0106]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method as taught by Biskop in view of Van de Vrie to place the substrate on an actuation structure as taught by Kindt-Larsen in order to allow relative movement between the substrate and printhead.
Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biskop in view of Van De Vrie as applied to claim 1 above, and further in view of Vasylyev (US 2010/0278480).
Regarding claim 7, Biskop in view of Van De Vrie teaches the method of claim 1.
Biskop in view of Van De Vrie does not teach the spherical optical member is formed to have a shape in which at least one longitudinal cylindrical shape is formed along the substrate.
In the same field of endeavor regarding optical elements, Vasylyev teaches a section of cylindrical lenses in a lens array integrated with a rectangular light guide (Fig 3: collecting means 6; [0139-0141]) for the motivation of providing an improved optical system for distributing light along a waveguide ([0019]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the spherical optical member as taught by Biskop in view of Van De Vrie with the cylindrical lenses as taught by Vasylyev in order to provide an improved optical system for distributing light along a waveguide.
Regarding claim 8, Biskop in view of Van De Vrie and Vasylyev teaches the method of claim 7.
Biskop further teaches in the aspherical optical member forming operation, the aspherical optical member is formed to have an asymmetric, crater- shaped, elliptic, or bell-shaped cross section (Fig 1: second section 3).
Vasylyev also teaches an integrated rectangular light guide (Fig 3: waveguide 4; [0141]). 
Regarding claim 9, Biskop in view of Van de Vrie teaches the method of claim 1.
Biskop in view of Van de Vrie does not teach the spherical optical member is formed to have a shape in which a plurality of hemispheres or polygons are formed with regular intervals therebetween along the substrate.
In the same field of endeavor regarding optical elements, Vasylyev teaches a section of cylindrical lenses in a lens array integrated with a rectangular light guide (Fig 3: collecting means 6; [0029, 0141, 0195]) for the motivation of providing an improved optical system for distributing light along a waveguide ([0019]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the spherical optical member as taught by Biskop in view of Van De Vrie with the hemisphere array as taught by Vasylyev in order to provide an improved optical system for distributing light along a waveguide.
Regarding claim 10, Biskop in view of Van de Vrie and Vasylyev teaches the method of claim 1.
Biskop further teaches in the aspherical optical member forming operation, the aspherical optical member is formed to have an asymmetric, crater- shaped, elliptic, or bell-shaped cross section (Fig 1: second section 3).
Vasylyev also teaches an integrated rectangular light guide (Fig 3: waveguide 4; [0141]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361. The examiner can normally be reached M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/ALEXANDER A WANG/             Examiner, Art Unit 1741               



/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743